Citation Nr: 0027883	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  97-34 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for polyneuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
November 1976.  In May 1999 the Board of Veterans' Appeals 
(Board) reopened the veteran's claim for entitlement to 
service connection for peripheral neuropathy, found the 
reopened claim to be well grounded and remanded the reopened 
claim to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, for additional development.  
The case was returned to the Board in August 2000.

Based upon the evidence and contentions presented in this 
case, the Board has concluded that it would be more 
appropriate to identify the disability at issue as 
polyneuropathy.


REMAND

Pursuant to the Board's remand, the RO obtained additional 
medical records and a VA examination with an opinion 
addressing the etiology of the veteran's polyneuropathy.  
Thereafter, the veteran submitted a statement in May 2000 in 
which he reported that when he was seen at the "Marquette 
outreach clinic" in April 2000, he was asked why VA had not 
connected his neuropathy to his service-connected right 
nephrectomy for adenocarcinoma.  The Board notes that no 
recent treatment records or other recent medical evidence 
from that facility has been associated with the claims 
folder, nor has the veteran been requested to obtain a 
medical opinion from that facility to support his claim.

In light of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be requested 
to provide the names, addresses and 
approximate dates of treatment for 
any health care providers, including 
VA, who have treated him for his 
polyneuropathy since October 1999.  
After obtaining any necessary 
consent forms for the release of the 
veteran's private medical records, 
the RO should attempt to obtain, and 
associate with the file, all records 
noted by the veteran that are not 
currently on file.  The records 
requested should include all records 
of the veteran's treatment since 
1994 at Marquette General Hospital, 
420 West Magnetic Street, Marquette, 
MI 49855.  

3.  The veteran should be requested 
to provide medical evidence, such as 
a statement from a physician, 
supporting his contentions that his 
polyneuropathy is etiologically 
related to service exposure to Agent 
Orange or to the service-connected 
right nephrectomy for 
adenocarcinoma.

4.  Then, the RO should undertake 
any other indicated development, to 
include obtaining another VA medical 
opinion addressing the etiology of 
the veteran's polyneuropathy if 
warranted on the basis of evidence 
received since the October 1999 VA 
examination.  Then, the RO should 
readjudicate the issue of 
entitlement to service connection 
for polyneuropathy.  If the benefit 
sought on appeal is not granted to 
the veteran's satisfaction, he and 
his representative should be 
provided a supplemental statement of 
the case and afforded an appropriate 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court of for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252(a) (West Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).



